Mr. Chief Justice McIvER,
dissenting. While I agree that the constitutional provision invoked by appellant cannot, under the well-settled rule, be given a retroactive operation, inasmuch as no such intention is declared, in express terms, and there is no language used in the provision from which such an intention must necessarily be implied; yet I do not think it is necessary to give such constitutional provision a retroactive operation in order to afford appellant the benefit of its protection. The two-fund doctrine, as it is called, does not grow out of any contract, but out of a mere equity, which only arises out of certain circumstances; and the right to invoke its protection does not arise until the facts occur which give birth to such equity. *129It may be said, as an abstract proposition, that a person would have the right to enforce the performance of any contract which he may subsequently enter into with -another, by employing the means provided by law for that purpose; but such an abstract right cannot be regarded as a legal right until the contract is made and there is a breach of it. So here, while it may be true that when the contracts upon which the judgment creditors recovered their judgments were made, and when the judgments were obtained, such creditors, under the law as it then stood, would have had the right to invoke the equity — not, however, growing out of siich contracts — upon which the two-fund doctriné is based, whenever the mortgagee undertook to enforce his mortgage upon the property covered by the lien of such judgments, by requiring the mortgagee-first to exhaust other property upon which his mortgage was also a lien, before resorting to that property upon which alone the judgment creditors had a lien, yet that equity could only arise when the facts which gave it birth occurred; and as those facts did not occur until after the adoption of the present Constitution — the action for foreclosure having been commenced on the 6th of February, 1896 — it seems to me that the constitutional provision forbids the assertion of the equity which then, for the first time, arose. For these reasons, thus briefly indicated, as the time at my disposal will not permit any extended discussion, I am unable to concur in the conclusion reached by Mr. Justice Gary.